Case 4:21-cv-00595-O Document 64 Filed 07/05/21             Page 1 of 4 PageID 1479


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 Sid Miller, et al.,

                       Plaintiffs,

 v.                                              Case No. 4:21-cv-00595-O

 Tom Vilsack, in his official capacity as
 Secretary of Agriculture,

                       Defendant.


 MOTION TO AMEND PRELIMINARY-INJUNCTION ORDER OF
                   JULY 1, 2021
      On July 1, 2021, this Court entered an order that enjoins the defendants from:

        from discriminating on account of race or ethnicity in administering
        section 1005 of the American Rescue Plan Act for any applicant who is
        a member of the Certified Classes. This prohibition encompasses: (a)
        considering or using an applicant Class Member’s race or ethnicity as a
        criterion in determining whether that applicant will obtain loan assis-
        tance, forgiveness, or payments; and (b) considering or using any crite-
        rion that is intended to serve as a proxy for race or ethnicity in deter-
        mining whether an applicant Class Member will obtain loan assistance,
        forgiveness, or payments.
Order (ECF No. 60) at 24. The plaintiffs respectfully ask the Court to amend its
preliminary-injunction order to remove the word “applicant.” The plaintiffs included
the word “applicant” in the proposed order that they submitted to the Court on June
2, 2021 (ECF No. 18-8), because they were under the impression that farmers and
ranchers were required to apply for loan forgiveness, just as restaurant owners were
required to apply for relief from the Restaurant Revitalization Fund. The plaintiffs
have since learned, based on the defendants’ representations at the hearing of June




motion to amend preliminary-injunction order                                  Page 1 of 4
Case 4:21-cv-00595-O Document 64 Filed 07/05/21            Page 2 of 4 PageID 1480


30, 2021, as well as the defendants’ written representations, that there is no applica-
tion process and that the Department of Agriculture intends to implement section

1005 by unilaterally forgiving loans and making payments to farmers and ranchers
that it believes to be members of racial-minority groups. Because there is no current
application process, there cannot be an “applicant” class member, and an injunction
limited to the protection of “applicant” class members will not prevent the racially
discriminatory behavior authorized by section 1005.
    The plaintiffs respectfully propose that the Court amend its order to enjoin the
defendants:

       from discriminating on account of race or ethnicity in administering
       section 1005 of the American Rescue Plan Act for any applicant against
       anyone who is a member of the Certified Classes. This prohibition en-
       compasses: (a) considering or using an applicant Class Member’s race
       or ethnicity as a criterion in determining whether that applicant will
       obtain loan assistance, forgiveness, or payments; and (b) considering or
       using any criterion that is intended to serve as a proxy for race or eth-
       nicity in determining whether an applicant Class Member will obtain
       loan assistance, forgiveness, or payments.

                                            Respectfully submitted.

                                             /s/ Jonathan F. Mitchell
 Gene P. Hamilton                           Jonathan F. Mitchell
 Virginia Bar No. 80434                     Texas Bar No. 24075463
 Vice-President and General Counsel         Mitchell Law PLLC
 America First Legal Foundation             111 Congress Avenue, Suite 400
 300 Independence Avenue SE                 Austin, Texas 78701
 Washington, DC 20003                       (512) 686-3940 (phone)
 (202) 964-3721                             (512) 686-3941 (fax)
 gene.hamilton@aflegal.org                  jonathan@mitchell.law

 H. Dustin Fillmore III
 Texas Bar No. 06996010
 Charles W. Fillmore
 Texas Bar No. 00785861
 The Fillmore Law Firm, LLP
 201 Main Street, Suite 801
 Fort Worth, Texas 76102


motion to amend preliminary-injunction order                                 Page 2 of 4
Case 4:21-cv-00595-O Document 64 Filed 07/05/21      Page 3 of 4 PageID 1481


 (817) 332-2351 (phone)
 (817) 870-1859 (fax)
 dusty@fillmorefirm.com
 chad@fillmorefirm.com
                                      Counsel for Plaintiffs and
 Dated: July 5, 2021                  the Proposed Classes




motion to amend preliminary-injunction order                       Page 3 of 4
Case 4:21-cv-00595-O Document 64 Filed 07/05/21              Page 4 of 4 PageID 1482


                     CERTIFICATE OF CONFERENCE
    I certify that on July 5, 2021, I attempted to confer with Emily Sue Newton,
counsel for the defendants, but I was unable to reach her and Ms. Newton did not

respond to my e-mail and text messages before midnight, likely because July 5, 2021,
is a federal holiday. Because this motion is relevant to the defendants’ notice of July
1, 2021, which is currently pending before the Court, the plaintiffs thought it essential
to file this motion before the end of the day.



                                             /s/ Jonathan F. Mitchell
                                            Jonathan F. Mitchell
                                            Counsel for Plaintiffs and
                                            the Proposed Classes



                         CERTIFICATE OF SERVICE
    I certify that on July 5, 2021, I served this document through CM/ECF upon:

Emily Sue Newton
Senior Trial Counsel
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20005
(202) 305-8356 (phone)
(202) 616-8460 (fax)
emily.s.newton@usdoj.gov

Counsel for Defendants

                                             /s/ Jonathan F. Mitchell
                                            Jonathan F. Mitchell
                                            Counsel for Plaintiffs and
                                            the Proposed Classes




motion to amend preliminary-injunction order                                  Page 4 of 4
